Citation Nr: 1417480	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or other mental health condition.

2.  Entitlement to service connection for an intestinal condition, to include irritable bowel syndrome, to include as secondary to PTSD and/or other mental health condition.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD and/or other mental health condition.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In April 2010, the RO denied service connection for a back disability and erectile dysfunction.  The RO denied service connection for GERD and an intestinal condition, to include irritable bowel syndrome, in July 2010.  

A previous service connection claim for stomach aches, diarrhea, and inability to gain weight, due to an undiagnosed illness, was previously denied by the RO in rating decisions dated in December 1999 and May 2002, neither of which were appealed.  The Veteran's present service connection claim for an intestinal condition to include irritable bowel syndrome, as well as the claim for GERD and hiatal hernia, are considered separate claims for benefits, as they are based on separately diagnosed disabilities.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) ("a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury."); Ingram v. Nicholson, 21 Vet. App. 232 (2006).  Therefore the Veteran does not have the burden of submitting new and material evidence prior to consideration of the merits of the service connection claims for the disabilities on appeal concerning the stomach.

The Veteran's representative requested that the Board wait the full 90 days from the date of the January 16, 2014 letter notifying the Veteran that the claim was being certified to the Board.  The request has been granted.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is just as likely as not the Veteran's GERD with hiatal hernia, irritable bowel syndrome, and erectile dysfunction are proximately due to or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, GERD with hiatal hernia is secondary to service-connected PTSD.  38 C.F.R. §§ 3.102, 3.310 (2013).

2.  Resolving all reasonable doubt in his favor, irritable bowel syndrome is secondary to service-connected PTSD.  38 C.F.R. §§ 3.102, 3.310 (2013).

3.  Resolving all reasonable doubt in his favor, erectile dysfunction is secondary to service-connected PTSD.  38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Since the Board is granting the claims of entitlement to service connection for GERD with hiatal hernia, irritable bowel syndrome, and erectile dysfunction, there is no need to discuss whether there has been compliance with these 
duty-to-notify-and-assist obligations with respect to these matters.  The back claim is addressed in the remand section below, as noted above.

II.  Entitlement to Service Connection

The basis of the Veteran's claims is that his GERD with hiatal hernia, irritable bowel syndrome, and erectile dysfunction are secondary to his service-connected PTSD.

Service connection is permissible on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The evidence of record supporting this posited correlation between these conditions is at least as probative (competent and credible) as any contrary evidence, so the claim must be granted when resolving all reasonable doubt concerning this in the Veteran's favor.  38 C.F.R. § 3.102.

Specifically, a VA examiner in July 2013 determined that current medical examination confirmed that the Veteran met the criteria for GERD and that his intestinal disability met the criteria for irritable bowel syndrome.  The examiner further found that the medical examination was sufficient to consider that it was at least as likely as not that the Veteran's intestinal disability might be aggravated by his service-connected PTSD.  The same examiner in December 2013 also determined that the Veteran's depressive disorder, anxiety disorder, and PTSD might have a negative effect on the Veteran's ability to achieve erection sufficient for penetration.

In addition the Veteran submitted numerous studies in support of his claims reflecting that PTSD was associated with gastrointestinal disorders and erectile dysfunction.

Negative opinions of record include a May 2010 VA examination report, which noted that the Veteran did not have GERD, hiatal hernia, or irritable bowel syndrome and that his symptoms of burning throat and loose stools were not related to his Persian Gulf War service.  The examiner instead suggested that the loose stools were the result of the Veteran's excessive alcohol consumption.

Another VA medical opinion in October 2011 determined that the Veteran's erectile dysfunction was due to depressive disorder, alcohol abuse, and/or his anti-depression medication, but not PTSD.  The same examiner who provided the positive opinion in December 2013 also noted in July 2013 that the Veteran's erectile dysfunction and gastrointestinal disorders were not a result of the Veteran's PTSD, but provided no rationale for this opinion.

In weighing all of these opinions of record, the Board will resolve all doubt in the Veteran's favor that his PTSD has caused his erectile dysfunction, and intestinal problems to include his GERD, hiatal hernia, and irritable bowel syndrome.  Favorable opinions in July 2013 and December 2013 are somewhat equivocal in that the examiners used words like, "might".  But the negative opinions in October 2011 and July 2013 are not supported by any rationales.  The studies of record also show a relationship between gastrointestinal disorders and erectile dysfunction with PTSD.  While these studies do not specifically reference the Veteran's case, they weigh in favor of the Veteran's claim.  The Board also finds it significant that the Veteran has complained of stomach problems since his period of service, which include service in the Persian Gulf.  See 38 C.F.R. § 3.317 (a).  There is no reason shown to value the negative medical evidence of record over the positive evidence of record.  Therefore, his claims of entitlement to service connection for erectile dysfunction and intestinal problems to include GERD, hiatal hernia, and irritable bowel syndrome, as secondary to his service-connected PTSD are being granted since an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only be an "as likely as not" proposition, which in this particular instance it is for the reasons and bases discussed.


ORDER

Entitlement to service connection for GERD with hiatal hernia as secondary to service-connected PTSD is granted.

Entitlement to service connection for an intestinal condition to include irritable bowel syndrome as secondary to PTSD is granted.

Entitlement to service connection for erectile dysfunction as secondary to PTSD is granted.


REMAND

The Veteran seeks service connection for a back disability, which he relates to frequent marching in service while wearing a pack weighing in excess of 70 pounds.  He stated that this caused his back to ache and that he has continued to have intermittent back pain since service.  While there is no record of treatment for the back in service, the Veteran is competent to report that he experienced back pain in service.  Also rigorous training is consistent with the circumstances of his military service as an Infantryman in the U.S. Army.  It is also important to note that his service included combat activity earning him the Combat Infantryman Badge.  See 38 C.F.R. § 3.304(d).  The Veteran has not been afforded a VA examination to address the etiology of any current impairment in the back; thus one should be provided.  

Recent correspondence sent to the Veteran was returned as undeliverable.  Please verify the Veteran's current address on remand, as well.

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to verify the Veteran's present address, and then resend the December 2103 Supplemental Statement of the Case.

2.  Ask the Veteran to identify and sign the proper release forms for treatment for his back that he reportedly sought starting in 2001, and any other relevant treatment.  If the Veteran responds, make efforts to obtain these records.  Notify the Veteran of any unsuccessful efforts and indicate what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  Appropriate testing should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including wearing heavy packs in service.  

In providing this opinion, the examiner should acknowledge the Veteran's combat service in the U.S. Army and his statements regarding a continuity of symptomatology since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


